DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16979986, filed on 9/11/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2021 was filed after the filing date of the application on 9/11/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “to bow toward the replaceable razor cartridge when a pinching force is applied” in claims 19-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“engaging elements” as recited in claim 11, lines 5 and claim 23, line 4 (first, “elements” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “engaging”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “engaging” preceding the generic placeholder describes the function, not the structure, of the elements).
“complementary engaging elements” as recited in claim 11, lines 7 and claim 23, line 5 (first, “elements” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “complementary engaging”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “complementary engaging” preceding the generic placeholder describes the function, not the structure, of the elements).
“magnetic element” as recited in claims 21-22, (first, “elements” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “magnetic”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “magnetic” preceding the generic placeholder describes the function, not the structure, of the elements).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, “a lower side” and “an upper side” are indefinite. Since the device of the safety razor is a handheld item and freely movable, it unclear if “lower”/”upper” impart other meaning or that they are just name for the sides. Similar issue for “a rear side” in claims 16 and 18. Examiner suggest claiming “first”/”second” side to overcome this issue. Furthermore “vertically” suffer from the same issue on the handheld item that is freely movable, “vertically” in this case is considered as the direction from the lower side to the upper side.
Regarding claim 12, “a long front portion” and “a long rear portion” are indefinite. Since the device of the safety razor is a handheld item and freely movable, it unclear if “front”/”rear” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12, 15-18 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (US 20100205808 A1).
Regarding claim 11, King teaches a safety razor shaving system, wherein the system comprises: 
a handle (7); 
a replaceable razor cartridge (60); and 
a base plate (30) comprising an elongate frame (frame of 30, see Figure 2B) surrounding at least one hole (46, see Figure 1B), the elongate frame being connected to the handle (see Figure 11A) and provided with engaging elements (77) on either short side portion thereof (Figure 3B), the engaging elements of the elongate frame configured to releasably engage complementary engaging elements (36) of the replaceable razor cartridge (see Figure 5A).
Regarding claim 12, King teaches the replaceable razor cartridge comprises a guard (69), a cap (67), and at least one elongate blade (S) between the guard and the cap, the replaceable razor cartridge comprising a lower side with a skin-contacting surface of the guard and a skin-
Regarding claim 15, King teaches the engaging elements of the elongate frame and the complementary engaging elements of the replaceable razor cartridge comprise snap-fit joints (paragraph 0046).
Regarding claim 16, King teaches a grip portion (76 extends from a rear side to front side) extends from a rear side of the replaceable razor cartridge (see Figure 1B).
Regarding claim 17, King teaches the engaging elements of the elongate frame and the complementary engaging elements of the replaceable razor cartridge comprise snap-fit joints (paragraph 0046).
Regarding claim 18, King teaches a grip portion (76 extends from a rear side to front side) extends from a rear side of the replaceable razor cartridge (see Figure 1B).
Regarding claim 23, King teaches a base plate (30)for interconnecting a handle (30) and a replaceable razor cartridge (60) of a safety razor shaving system, 
wherein the base plate comprises: an elongate frame (frame of 30) surrounding at least one hole (hole in 30, see Figures 1B and 2B), the elongate frame being provided with engaging elements (36) on either short side portion thereof (see Figure 5A), the releasable engaging 
Regarding claim 24, King teaches a handle (7), wherein the handle comprises the base plate of claim 23 (see Figure 1A).

Claims 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peyser (US 20020189112 A1).
Regarding claim 11, Peyser teaches a safety razor shaving system, wherein the system comprises: 
a handle (282); 
a replaceable razor cartridge (220); and 
a base plate (76, see Figure 9B) comprising an elongate frame (from left to right in Figure 5) surrounding at least one hole (64, see Figure 4), the elongate frame being connected to the handle (see Figure 14) and provided with engaging elements (66) on either short side portion thereof (top to bottom in Figure 4), the engaging elements of the elongate frame configured to releasably engage complementary engaging elements (32a-b) of the replaceable razor cartridge (see Figure 9A).
Regarding claim 13, Peyser teaches the elongate frame is provided with a pinch-release mechanism (pinch 66 to 32a) comprising a release tab (66) on either short side portion (side of 214 and 216), the release tabs configured to disengage the engaging elements of the elongate frame from the complementary engaging elements of the replaceable razor cartridge when a 
Regarding claim 14, Peyser teaches each of the complementary engaging elements of the replaceable razor cartridge comprises a pair of hooks (hooks of 32) including wedges configured to force apart two portions of the respective engaging element of the elongate frame when the pinching force is applied to the release tabs (Figures 12A-13A and paragraph 0046-0047).

Claims 11-12 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawes (US 6311400 B1).
Regarding claim 11, Hawes teaches a safety razor shaving system, wherein the system comprises: 
a handle (1); 
a replaceable razor cartridge (2); and 
a base plate (16) comprising an elongate frame (frame assembly of 16, 20, 22, 23 and 24) surrounding at least one hole (space in 24 and 16, see Figure 2), the elongate frame being connected to the handle (connected to the handle via 3) and provided with engaging elements (15) on either short side portion thereof (see Figure 2), the engaging elements of the elongate frame configured to releasably engage complementary engaging elements (15a) of the replaceable razor cartridge (see Figures 4 and 6).
Regarding claim 12, Hawes teaches the replaceable razor cartridge comprises a guard (7a), a cap (8), and at least one elongate blade (4) between the guard and the cap, the 
Regarding claim 19, Hawes teaches the elongate frame is configured to bow toward the replaceable razor cartridge when a pinching force is applied to either short side portion (see Figure 5).
Regarding claim 20, Hawes teaches the elongate frame is configured to bow toward the replaceable razor cartridge when a pinching force is applied to either short side portion (see Figure 5).

Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton (US 20120311865 A1)
Regarding claim 11, Hamilton teaches a safety razor shaving system, wherein the system comprises: 

a replaceable razor cartridge (assembly of 5 and 6); and 
a base plate (1) comprising an elongate frame (frame of 1, see Figure 5) surrounding at least one hole (hole in 1, see Figure 5), the elongate frame being connected to the handle (see Figure 5) and provided with engaging elements (14) on either short side portion thereof (Figure 5), the engaging elements of the elongate frame configured to releasably engage complementary engaging elements (10) of the replaceable razor cartridge (see Figure 5).
Regarding claim 12, Hamilton teaches the replaceable razor cartridge comprises a guard (left edge of 6 in Figure 5), a cap (right edge of 6 in Figure 5), and at least one elongate blade (10) between the guard and the cap, the replaceable razor cartridge comprising a lower side with a skin-contacting surface of the guard and a skin-contacting surface of the cap (see Figure 5), and an upper side opposite to the skin-contacting surfaces of the guard and the cap (Figure 5); and wherein the elongate frame is configured to be mounted on the upper side of the replaceable razor cartridge with a long front portion of the elongate frame positioned vertically above the guard (see Figure 5), a long rear portion (left side of 1) of the elongate frame positioned vertically above the cap (see Figure 5), and the at least one hole positioned vertically above the at least one elongate blade (see Figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 20120311865 A1) in view of Wilson US 20130312265 A1).
Regarding claims 21 and 22, Hamilton further teaches one of the engaging elements of the elongate frame and the complementary engaging element of the replaceable razor cartridge comprises a magnetic element (see Figure 5 of Hamilton), and the other one of the engaging element of the elongate frame and the complementary engaging element of the replaceable razor cartridge comprises a second magnet.
Hamilton fails to teach a second magnet is a ferrous material.
Wilson teaches a razor assembly using magnet (107) and ferrous member (105) for connecting the handle to the replacement cartridge (paragraph 0010).
Hamilton differs from the claimed device due to Hamilton use a magnet on magnet for connecting the frame and the cartridge, whereas Wilson teaches using magnet and ferrous member for connecting parts in a razor assembly. Both Hamilton and Wilson teach a type of connection for parts in a razor assembly. Such modification will achieve the predictable result of providing securing the cap of the handle, since both connection of Hamilton and Wilson are known for the same purpose in the art. See MPEP § 2143 |. (B). Therefore, it would have been an obvious for one of ordinary skill in the art to substitute the magnet on magnet connection, as taught by Hamilton into the magnet/ferrous member connection (replace the replaceable blade assembly magnet into a ferrous member), as taught by Wilson for the purpose of providing a connection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        12/03/2021